Title: To Thomas Jefferson from Samuel Blodget, 30 April 1808
From: Blodget, Samuel
To: Jefferson, Thomas


                  
                     
                        respected Sir 
                     
                     [on or before
                        30 Apr. 1808]
                     
                  
                  While posting up the results of the two last years for a Stasticical book (of which you have one) I thought a few hints chiefly respecting the Cotton manufactory might not be unwelcome to my friends & countrymen. If you approve their contents it will contribute much to my present Spirits.
                  
                     S.B.
                  
                  
                     [At head of text:]
                     containing 4 leaves
                     an apendage to Blodgets Economica Pubd 1806
                  
               